Case: 16-16395   Date Filed: 06/19/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16395
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cv-00181-MP-CAS



ELLIOTT L. JONES,

                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 19, 2017)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-16395    Date Filed: 06/19/2017   Page: 2 of 5


      Elliott Jones appeals the district court’s order affirming the Commissioner of

the Social Security Administration’s denial of his application for supplemental

security income. He contends that the administrative law judge failed to develop a

full and fair record.

                                          I.

      Although this case has an extensive procedural history, dating back to Jones’

application in 2005, only two administrative hearings are relevant to this appeal.

The first of those two hearings began with Jones’ counsel stating that the onset

date of Jones’ disability was in 2008. Jones then testified to his physical and

mental limitations, and the ALJ admitted medical documents from as early as

2005. In addition, the ALJ heard testimony from a vocational expert.

      At the second hearing the ALJ admitted additional medical documents and

Jones testified again, discussing his work history since 1995 and his current

limitations. A medical expert also testified about Jones’ physical and mental

health history. And a vocational expert — a different one from the first hearing —

answered questions about whether a hypothetical claimant with similar limitations

to Jones would be able to work in jobs available in the national economy.

      During the second hearing Jones’ counsel requested that the ALJ allow an

additional mental health consultation in order to “fully and fairly” develop the

record, and the ALJ agreed. Jones’ counsel also asked the ALJ if he was “basically


                                          2
               Case: 16-16395     Date Filed: 06/19/2017   Page: 3 of 5


satisfied with the record as to the physical limitations based upon the impairment?”

The ALJ answer “[y]es, I believe so,” and Jones did not offer any additional

evidence.

        After Jones completed the mental health consultation, the ALJ denied his

application, concluding that Jones “ha[d] not been under a disability within the

meaning of the Social Security Act.” Jones requested review by the Appeals

Council, but it declined to assume jurisdiction.

        Jones filed a complaint in the district court. He also submitted two new

pieces of evidence: (1) a doctor’s note from 2002 stating that Jones had limitations

but could work in a job that allowed him to change positions between sitting and

standing, and (2) an unsigned assessment that appeared to be from 2001 stating

that “[m]arked increase in pain is likely to occur to such a degree as to prevent

[Jones] from alternatively sitting and standing at will for more than 3 to 4 hours a

day.”

        The magistrate judge’s report and recommendation first noted that the only

issue briefed by Jones in the district court was whether, in light of the newly

submitted evidence, the ALJ “fully and fairly develop[ed] the record.” After

considering the new evidence, the magistrate judge recommended affirming the

denial of Jones’ application. Jones did not file any objections to the report and




                                          3
              Case: 16-16395     Date Filed: 06/19/2017   Page: 4 of 5


recommendation. The district court adopted the magistrate judge’s report and

recommendation, thereby affirming the denial of Jones’ application.

                                         II.

      As the magistrate judge noted, the only issue raised by Jones in the district

court was his contention that the ALJ failed to “fully and fairly develop the

record.” Because the district court did not have an opportunity to consider and rule

on any other issue, we will consider only the “full and fair” record issue. See

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999).

      Turning to that issue, “[i]t is well-established that the ALJ has a basic duty

to develop a full and fair record.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003) (citing 20 C.F.R. § 416.912). “Nevertheless, the claimant bears the

burden of proving that he is disabled, and, consequently, he is responsible for

producing evidence in support of his claim.” Id. “In evaluating the necessity for a

remand” to more fully develop the record, “we are guided by whether the record

reveals evidentiary gaps which result in unfairness or clear prejudice.” Brown v.

Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (quotation marks omitted).

      Jones argues that he was prejudiced because the ALJ failed to include in the

administrative record the two medical documents that Jones later submitted to the

district court. But he never mentioned those documents in his testimony before the

ALJ, nor did he indicate that medical records from that period of time — 2001 and


                                          4
              Case: 16-16395     Date Filed: 06/19/2017   Page: 5 of 5


2002 — were necessary for the ALJ to make an informed determination. During

his testimony Jones discussed his medical issues as far back as 1995, and if his

2001–2002 medical history was essential to the determination of his application, he

could have brought it up while testifying.

      The ALJ developed a record that contained a multitude of medical

documents spanning an eight-year period, as well as testimony from two

vocational experts, a medical expert, a mental health consultant, and Jones himself.

The fact that the ALJ did not, without any prompting from Jones, also survey other

medical documents from six to seven years before Jones’ onset date did not result

in “unfairness or clear prejudice.” See id. The ALJ developed a full and fair

record.

      AFFIRMED.




                                         5